Exhibit 99.1 For immediate release January 29, 2009(publié également en français) Strong Balance Sheet and Liquidity Position Petro-Canada Well for 2009 Highlights · Achieved 2008 priorities by delivering production at the high end of guidance and progressing major projects · Replaced 149% of proved plus probable reserves over five years · Ended 2008 with strong liquidity and financial flexibility as well as low debt levels Calgary– Petro-Canada announced today fourth quarter operating earnings of $518million ($1.07/share), up slightly from $513million ($1.06/share) in the fourth quarter of 2007.
